United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60823
                          Summary Calendar


GHEORGHE VASILE CRETU,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 273 379
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Gheorghe Cretu, a citizen of Romania, petitions for review

of the final order of the Board of Immigration Appeals (BIA).

The BIA held that Cretu was not denied procedural due process on

account of alleged deficiencies in the translation of his trial

before the Immigration Judge (IJ) because no alleged translation

problem concerned the basis of the IJ’s decision.   Cretu does not

appeal the IJ’s decision that denied asylum on grounds of an




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60823
                                -2-

untimely application, denied withholding of deportation, and

granted voluntary departure.

     This court reviews a claim of a due process violation de

novo.   Ogbemudia v. INS, 988 F.2d 595, 598 (5th Cir. 1993).

Proving such a claim “requires a showing of substantial

prejudice.”   Chike v. INS, 948 F.2d 961, 962 (5th Cir. 1991)

(internal quotation marks and citation omitted).   Because any

deficiencies in translation did not concern the grounds for the

IJ’s decision, there was no “substantial prejudice.”

Accordingly, Cretu’s petition for review is DENIED.

     PETITION FOR REVIEW DENIED.